Case 1:17-cv-02107-RDB Document 97 Filed 01/10/19 Page 1 of 6

Case 1:17-cv-02107-RDB Document 90 Filed S828 Page 1 of 6
ME TED

“19 », Eo,

IN THE UNITED STATES DISTRICT Cugr ein

FOR THE DISTRICT OF MARYLAND Py & ff

(Baltimore Division) VE fy i ¥ ee Ln ‘

ON ‘HE Jee Ce

Ny

PU»,

 

CAPITAL FINANCE, LLC
Plaintiff,
Civil Action No. 1:17-cv-02107-RDB

Vv.

OSCAR ROSENBERG, et al.,

Defendants.

Nome’ omar! Nee! meee! Met” See Mneeeee! See Menge” Seemtet” Soemee” Noga

 

PLAINTIFF’S EXHIBIT LIST FOR TRIAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Identification | Admitted | Description
No.
ee oF PLAINTIFF’S DESIGNATED EXHIBITS B
1. Credit Agreement and Amendments
JAN 09 2019 |JAN 89 2018 tcapF1-000001 — CAPFI-000163]
2. Revolving Loan Note and Amendments ~
: [CAPFI-000164 — CAPFI-0001 86]
3, Neuman Guaranty
JAN 09 2019 | JAN G8 20% caPFI-000187 — CAPFI-000195]
4. ; Rosenberg Guaranty
JAN 09 7019 IAN 09 2019 [CAPFI-000196 — CAPFI-000204]
5. Letter re Default and Termination of Credit Facility
12.12.16
1
JAN 89 2019} JAN 09 201) CAPFI-000205 — CAPFI-000207]
6. - Demand Letters to Guarantors 6.8.17
JAN 09 20)Def. Deposition Exhibit 4
JAN 09 2019 [CAPFI-000208 — CAPFJ-000209]
7. Email from D. Shimanowitz dated 12.5.16 at 1:00 p.m.
, JAN 09 2019] Re: Concord BBC
JAN 19 2019 [CAPF1-000378 - CAPF1-000381]
8. Email from D. Shimanowitz dated 12.5.16 at 2:25 p.m.
re Concord BBC and attachments thereto
[CAPFI-000382 — CAPFI-000392]

 
Case 1:17-cv-02107-RDB Document 97 Filed 01/10/19 Page 2 of 6
Case 1:17-cv-02107-RDB Document 90 Filed 01/08/19 Page 2 of 6

 

Exhibit
No.

 

Identification

Admitted

Description

 

*|

(AN 10 2013

JAN 10 20%:

Email Chain from J. Stein dated 12.5.16 at 3:18 p.m. Re:
Concord BBC

Deft. Deposition Exhibit 9

[CAPFI-0002 19 — CAPFI-000223]

 

Email Chain between J. Stein and D. Shimanowtiz, et al.
Re: Concord BBC dated 12.6.16

Deft. Deposition Exhibit 9

[CAPFI-000224]

 

Email Chain between J. Stein and J. Perrell Re: Concord
BBC dated 12.6.16

Deft. Deposition Exhibit 10

[CAPFI-000226 — CAPFI-000227]

 

Email Chain from J. Stein to J. Neuman Re: Concord
BBC dated 12.9.16
[CAPFI 000235 — CAPFI 000236]

 

JAN O9 2019

JAN 09 2015

Email Chain from J. Neuman to J. Stein Re: Midwest
TX Realty LLC dated 12.11.16
[CAPFI 000237 — CAPFI 000238]

 

JAN 09 2039

JAN 09 20%

Email from J. Neuman to J. Stein dated 1.26.17
, Deft. Deposition Exhibit 11

 

15.

JAN 09 2019

JAN 6.9 2019

[CAPFI-000267 — CAPF1-000268]

Borrowing Base Certificates dated 11.28.16 through
12.8.16

[CAPFI-000320 — CAPFI-00324 and Exhibit G to
Complaint]

 

16,

IAN a 2nta

JAN 09 29:

Borrowing Base Certificates dated 7.26.16 to 9.30.16
I[CAPFI-000325 — CAPFI-00345]

 

17.

JAN 09 2019

JAN 09 2019

Breslin, Young & Slaughter, LLC — Examination Report
and attachments
[CAPFI-000408 — CAPFI-000420]

 

18.

JAN 0 § 2019

JAN 0 9 20

B. Young analysis of IGT and Medicare Payments and
$&xhibits thereto ,
[CAPFI-000438 — CAPFI-000477]

 

19.

JAN 19 2049

EAN fa on

4 for 2016: Mesa Hills Specialty Hospital —3Q
’[Deft. Deposition Exhibit 12; DEF05500-DEF05502]

 

20.

JAN 16 MF:

941 for 2016: Mesa Hills Specialty Hospital —-4Q
[Deft. Deposition Exhibit 13; DEF05459 — DEF05463]

 

21,

Concord Healthcare Group Provider Tax Analysis
prepared by Breslin, Young and Slaughter, LLC
[Deft. Deposition Exhibit 14]

 

 

22.

 

JAN 9 2919

 

JAN 09 2619

Email from K. Nolting to P. Barr, et al. Re: Plum Creek
Healthcare — UPL Funds

 

{Deft. Deposition Exhibit 17]

 

 
Case 1:17-cv-02107-RDB Document 97 Filed 01/10/19 Page 3 of 6
Case 1:17-cv-02107-RDB Document 90 Filed 01/08/19 Page 3 of 6

 

 

Exhibit | Identification | Admitted | Description
No.
23. Outstanding Amounts Due Calculation of Capital

JAN 09 2019.

JAN-16 201}

Finance
[Stein Deposition Exhibits 9 — 13]

 

24.

JAN 09 2019

JAN. 9 2018

Blocked Account Agreement
[CAPFI-000286 — CAPFI 000302]

 

25.

JAN 09 2019

JAN 09 2019

Email chain between B. Young and M. Weisz
[CAPFI-000306 — CAPFI-000311]

 

PLAINTIFF’S POTENTIAL EXHIBITS

 

26.

Declaration of Jeffrey Sax in 1621 Coit Road Realty,
LLC, et al. v Midwest TX Realty, LLC, et al. (Case No.
16-03337, N.D.TX) and exhibits thereto

[CAPFI-000279 — CAPFI-000319]

 

27.

B. Young notes from Call with M. Weisz
[CAPF1-000434 — CAPFI-000437]

 

28.

Borrowing Base Certificates dated January 2016 to June
2016
[CAPFI-000346 — CAPFI-000377]

 

29.

JAN 09 2019

JAN D9 208

Letter from Capital Finance to Borrowers dated 1.26.17
[Deft. Deposition Exhibit 3]

 

30.

Plum Creek - Banco Popular Bank Statement 1.25.17
[CAPFI-000262]

 

31.

Plum Creek — JPMorgan Chase Payment Detail Reports
[CAPFI-000269 — CAPFI-000278]

 

32.

Childress County Hospital -— JPMorgan Chase Bank
Statement 12.30.2016
[CAPFI-000263 — CAPFI-000266]

 

33.

Email chain between K. Latimer to B. Young Re:
Childress hospital/PlumCreek UPL chase account
[CAPFI-000393 ~ CAPFI-000397]

 

34,

Email chain between B. Zimmermann and B. Young Re:
Concord — Plano Provider Taxes and attachments thereto
[CAPFI-000398 — CAPFI-00407]

 

35.

Plano Healthcare and Mesa Hills Heaithcare JPMorgan
Chase Bank Account Statements ~ December 2016 and
January 2017

[CAPF1-000421 — CAPFI-000433]

 

36.

Email from L. Barson to P. Barr, et al. Re: Plum Creek -
UPL Funds
[Deft. Deposition Exhibit 17]

 

37.

Order from N.D. Tex. Dated 12.12.16
[Deft. Deposition Exhibit 17]

 

 

38.

 

 

 

Order from N.D. Tex. Dated 10.23.17
[Deft. Deposition Exhibit 17]

 

3

 
Case 1:17-cv-02107-RDB
Case 1:17-cv-02107-RDB

Document 97 Filed 01/10/19 Page 4 of 6
Document 90 Filed 01/08/19 Page 4 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Identification Description

No.

39. Capital Finance’s Memorandum in Support of its
Motion for Order to Show Cause Why Defendants
Should Not Be Held in Contempt
[Deft. Deposition Exhibit 17]

40. Plaintiff's First Set of Requests for Admission to
Rosenberg

41. Plaintiff's First Set of Requests for Admission to
Neuman :

42. Plaintiff's First Set of Interrogatories to Rosenberg

43. '| Plaintiff’s First Set of Interrogatories to Neuman

44, Plaintiffs First Set of Request for Production of
Documents to Neuman

45. Plaintiff's First Set of Request For Production of
Documents to Rosenberg

46. Neuman’s Objections & Answers to Plaintiffs Ist
ROGS-Cl

47. Rosenberg’s Objections & Answers to Plaintiff_s Ist
ROGS-Cl

48. Rosenberg’s Supplemental Objections and Answers to
Plaintiff's Interrogatories

49, Neuman’s Supplemental Objections and Answers to

JAN 10 203

Plaintiff's Interrogatories

 

 

 

 

 

 

 

 

 

 

 

50. Rosenberg’s Objections and Answers to Plaintiff's
Requests for Admission

Si. Neuman’s Objections and Answers to Plaintiffs
Requests for Admission

52. Rosenberg’s Objections and Answers to Plaintiff's
Requests for Production

53. Neuman’s Objections and Answers to Plaintiff's
Requests for Production

54. Complaint for Confession of Judgment and exhibits
thereto
[Deft. Deposition Exhibit 5]

55. Amended Complaint
[Stein Deposition Exhibit 2}

56. Deposition Transcript of Josef Neuman dated
10.30.2018 and exhibits thereto

57, Deposition Transcript of Oscar Rosenberg dated

JAN 10 203 10.30.2018 and exhibits thereto

58. Deposition Transcript of Jeffrey Stein dated 10.29.2018
and exhibits thereto

59. Deposition Transcript of Brian Young dated 11.30.2018

 

 

 

 

and exhibits thereto

4

 
Case 1:17-cv-02107-RDB Document 97 Filed 01/10/19 Page 5 of 6
Case 1:17-cv-02107-RDB

Document 90 Filed 01/08/19 Page 5 of 6

 

 

 

 

 

 

 

 

 

Exhibit | Identification | Admitted | Description
No.
60. Miles & Stockbridge Invoices December 2016 through
JAN 10 2019 JAN 49 2919 | March 2017
{CAPF1-000580 — CAPFI-000592]
61. Katten Muchin Rosenman — Capital Finance Invoices
January 2017 through December 2018
[CAPF1-000478 — CAPFI-000579]
62. Husch Blackwell Invoices January 2017 through
January 2018
[CAPF1-000593 ~ CAPFI 000630]
63.— Documents Produced by Capital Finance in this action
64. Documents Produced by Defendants in this action
65. Any exhibits offered by Defendants

 

 

 

 

Respectfully submitted,
KATTEN MUCHIN ROSENMAN LLP

By:  /s/ William Dorsey
William Dorsey (admitted pro hac vice)
Paige B. Tinkham (admitted pro hac vice)
525 W. Monroe St.
Chicago IL 60661
(312) 902-5200 / (312) 902-1061 (fax)
william.dorsey@kattenlaw.com
paige.tinkham@kattenlaw.com

Joseph F. Fiorill (Bar No. 13783)

2900 K St. NW, North Tower — Suite 200
Washington DC 20007

(202) 625-3500 / (202) 298-7570 (fax)
joseph. fiorill@kattenlaw.com

Counsel for Plaintiff

 
-Case 1:17-cv-02107-RDB Document97 Filed 01/10/19 Page 6 of 6
Case 1:17-cv-02107-RDB Document 90 Filed 01/08/19 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that, on this 8th day of January 2018, a true and correct copy of the
foregoing was served via the Court’s electronic filing system on all counsel of record.

‘si Joseph F. Fiorill
Joseph F. Fiorill
